UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7882


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONTE MONTRELL JONES, a/k/a Hot Boy,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:09-cr-00259-FL-2)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donte Montrell Jones, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donte Montrell Jones appeals the district court’s order denying his motions for a

sentence reduction, pursuant to § 404 of the First Step Act of 2018 (“First Step Act”), Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222, and for compassionate release, pursuant to

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239. Having reviewed the record and finding no reversible

error, we affirm the decision of the district court. United States v. Jones, No. 5:09-cr-

00259-FL-2 (E.D.N.C. Dec. 22, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2